 

Exhibit 10.2

 

June 19, 2013

 

John Finburg

Israel

 

Re: Investment in Bluesphere Corp.

 

Dear John:

 

This will confirm the terms on which you will invest in Eastern Sphere, a
100%-owned subsidiary of Bluesphere Corp (“Bluesphere”). You will invest $50,000
in Bluesphere in exchange for 15,000,000 shares of common stock of Bluesphere.
These shares will be delivered to your order promptly after the receipt of the
$50,000 restricted and may only be offered or sold pursuant to a registration
statement under the Securities Act of 1933, as amended, or an exemption
therefrom. Please indicate your acceptance of such terms by counter-signing
where indicated below.

 

  Yours truly,       Shlomi Palas, CEO

 



Agreed and accepted:       John Finburg          





 

 

 